                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:14-CR-00082-RJC-DSC
 USA                                          )
                                              )
    v.                                        )               ORDER
                                              )
 CHRISTOPHER LEE GRIFFIN (4)                  )
                                              )

         THIS MATTER is before the Court on the defendant’s letter, pro se, asking

for the dates or deadlines by which he must file motions under 28 U.S.C. § 2255

alleging ineffective assistance of his trial and appellate lawyers. (Doc. No. 247).

         It is not the role of the Court to calculate deadlines for the defendant.

However, he is advised that the Antiterrorism and Effective Death Penalty Act

(“AEDPA”), 28 U.S.C. § 2255, imposes a one-year statute of limitations period for

the filing of a motion to vacate. The limitation period runs from the latest of:

                (1) the date on which the judgment of conviction becomes final;
                (2) the date on which the impediment to making a motion
         created by governmental action in violation of the Constitution or laws
         of the United States is removed, if the movant was prevented from
         making a motion by such governmental action;
                (3) the date on which the right asserted was initially recognized
         by the Supreme Court, if that right has been newly recognized by the
         Supreme Court and made retroactively applicable to cases on collateral
         review; or
                (4) the date on which the facts supporting the claim or claims
         presented could have been discovered through the exercise of due
         diligence.
28 U.S.C. § 2255(f). Additionally, “a judgment of conviction becomes final when the

time expires for filing a petition for certiorari contesting the appellate court’s

affirmation of the conviction.” Clay v. United States, 537 U.S. 522, 525 (2003).

       IT IS, THEREFORE, ORDERED that the defendant’s request is denied.

 Signed: May 3, 2021




                                            2
